Case: 2:20-cv-00054-WOB-CJS Doc #: 7-2 Filed: 04/17/20 Page: 1 of 6 - Page ID#: 150




                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 COVINGTON DIVISION

 THEODORE JOSEPH ROBERTS, et. al.               :              Case No. 2:20-CV-00054-WOB
         Plaintiffs                             :
 v.                                             :
 ROBERT NEACE, et. al.                          :
         Defendants                             :


                      DECLARATION OF THEODORE JOSEPH ROBERTS
 Pursuant to 28 U.S.C. §1746, the undersigned, Theodore Joseph Roberts, makes the following

 declaration, under penalty of perjury under the laws of the United States of America, that the

 facts contained herein are true and correct and based upon my personal knowledge:

      1. My name is Theodore Joseph Roberts, and I am one of the Plaintiffs in this action. I

         reside in Boone County, Kentucky.

      2. I am a practicing Christian with the sincerely held religious belief that in-person

         attendance at church is required by sacred Scripture, especially during Holy Week and

         culminating in the celebration of Easter. Numerous passages of sacred Scripture define

         my belief, including Hebrews 10:25, which urges that believers “not neglect[t] to meet

         together;” and Acts 2:42, which, for believers, requires devotion to the teachings of the

         Apostles and to communal fellowship and prayer. I regularly attend church service.

      3. I have witnessed Governor Beshear’s daily briefing to the press during the Coronavirus

         outbreak. I have witnessed more than 10 people gather every day in Frankfort for more

         than an hour (the Governor, his staff, and more than 10 reporters) and where it appears

         that people are closer than six feet together. I also witnessed his April 10, 2020 daily




                                                    1
Case: 2:20-cv-00054-WOB-CJS Doc #: 7-2 Filed: 04/17/20 Page: 2 of 6 - Page ID#: 151




          briefing to the press.1 In it, he speaks about “mass gatherings” but then admits that he is

          talking about “less than seven churches” statewide. He also admits that he has been

          “focused a lot on an individual church or pastor.” (at the 35:44-39:35 mark). He admits

          he is sending out enforcers to take and record the license plate number of church

          attendees and then will force those attendees to quarantine. He quotes scripture that he

          says supports his position, and claims that other houses of worship believe the same

          dogma he does that in-person attendance at religious services is not required. Id.

          Governor Beshear likewise informs listeners that the prohibition on “mass gatherings”

          applies to “in-church” services. Id. at 49:39-51:28. Further, in response to a reporter’s

          questions, he states that these enforcement activities apply only to the Easter weekend

          services and church services. Id. at 1:08:00 to 1:08:07.

     4. On Sunday April 12, 2020, Easter Sunday, I, along with Randall Daniel, and Sally

          O’Boyle and others, attended the church service at Maryville Baptist Church, in Hillview,

          Bullitt County, Kentucky. I did so pursuant to my sincerely held religious belief that in-

          person church attendance was required, particularly on Easter Sunday.

     5.   While at the service, Mr. Daniel, Ms. O’Boyle and I each followed appropriate social

          distancing and other measures in accordance with CDC Guidelines.2 Among other

          things, I sat at least six feet away from the other congregants at the service. I wore a

          mask to this service, and so did Mr. Daniel and Ms. O’Boyle. I did not have personal

          contact with any others attending. The service was not crowded (I would estimate there




 1
  https://www.youtube.com/watch?v=SJVDhu38S68&feature=youtu.be (last visited 4/16/2020).
 2
  https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/index.html (last visited
 4/13/2020); https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/guidance-
 community-faith-organizations.html (last visited 4/13/2020).
                                                    2
Case: 2:20-cv-00054-WOB-CJS Doc #: 7-2 Filed: 04/17/20 Page: 3 of 6 - Page ID#: 152




       were between forty and fifty people present, with a building capacity that was

       approximately three to four times that), leaving plenty of space for people to spread out,

       which they did.

    6. Church leadership appeared to take the COVID issue seriously, in that they had the choir

       and other celebrants of the service spaced six feet apart, and it appeared that the church

       interior had been sanitized prior to the service.

    7. It is my understanding that no member of the Maryville Baptist Church has been

       diagnosed with COVID-19. It is also my understanding that no one attending the Easter

       service has COVID-19. I have never received a diagnosis of COVID-19 and I have no

       symptoms that would concern me for such a diagnosis.

    8. After Mr. Daniel, Ms. O’Boyle and I exited the service, we each found on our

       windshields the following notice (“Quarantine and Prosecution Notice”), placed there by

       Kentucky State Troopers:




                                                 3
Case: 2:20-cv-00054-WOB-CJS Doc #: 7-2 Filed: 04/17/20 Page: 4 of 6 - Page ID#: 153




    9. In fact, that Quarantine and Prosecution Notice was placed on every car windshield in the

       parking lot. It is my understanding from the state police that churches were the only

       group targeted by the Governor for enforcement.

    10. Among other things, the Quarantine and Prosecution Notice requires a two week self-

       quarantine by, and threatens criminal prosecution of, any vehicle occupant and anyone in

       the occupant’s household. It does so regardless of whether: (i) any Plaintiff has

       contracted the disease; (ii) there is any particular assessment of the likelihood of

       contracting the disease from the activity in question; and (iii) any Plaintiffs took the CDC

       recommended safety precautions so as to make their contracting the disease unlikely.

    11. I have not displayed any symptoms of the COVID-19 disease and, to the best of my

       knowledge, I do not have the COVID-19 disease.

    12. Unless or until I have a diagnosis of COVID-19, which I do not have, or I have

       symptoms associated with it, I refuse to self-quarantine.

    13. In light of the Quarantine and Prosecution Notice, I reasonably fear prosecution as a

       result of having attended church on Easter Sunday, and as a result of attending further

       church services as my faith requires of me.

    14. I also fear prosecution, and/or the equivalent of house arrest with quarantine, in light of

       the same Quarantine and Prosecution Notice.

    15. Absent the Governor’s travel ban, I would temporarily travel to Ohio, in violation of the

       Travel Ban, to: (i) conduct unpaid volunteer work all while complying with social

       distancing requirements; (ii) recreate all while complying with social distancing

       requirements; (iii) associate with others in Ohio all while practicing social distancing

       requirements; (iv) visit Mr. Bruns’ office for the purpose of pursuing this lawsuit all



                                                  4
Case: 2:20-cv-00054-WOB-CJS Doc #: 7-2 Filed: 04/17/20 Page: 5 of 6 - Page ID#: 154




       while practicing social distancing requirements; and (v) due to my proximity to the state

       border, take trips to Indiana and/or Ohio for a variety of purposes, including simply to

       drive through Indiana and/or parts of Ohio in order to reach other locations in Kentucky,

       and all while practicing social distancing requirements. All of these activities are

       currently permitted under Ohio’s and Indiana’s COVID-19 response actions.

    16. The Travel Ban, Quarantine and Prosecution Notice, and other executive orders issued by

       the Governor, do not provide a process by which the individual Kentuckian will be

       notified if they are charged or accused of a violation of the orders, do not provide any

       mechanism to challenge or appeal any such determinations, and do not provide any

       process at all to challenge the facts and circumstances of such orders.

    17. The Travel Ban, Quarantine and Prosecution Notice, and other executive orders issued by

       the Governor, do not provide any right or opportunity for the individual Kentuckian to be

       heard if the individual is ordered to be quarantined, or detained, or otherwise punished for

       violating the Travel Ban. These executive orders do not provide the individual

       Kentuckian with a right to be heard by a fair and independent tribunal if the citizen is

       ordered to be quarantined, or detained, or otherwise punished for violating the orders.

       The executive orders provide no right to appeal a quarantine, detention, or punishment.

    18. The executive orders do not provide Kentuckians with the right to present evidence, the

       right to know the evidence opposing them, the right to cross-examine, the opportunity for

       counsel, or the right to have a record.

    19. During the COVID-19 outbreak, Governor Beshear and Mr. Friedlander have actively

       enforced the Governor’s executive orders, including ordering sheriff’s deputies to

       forcibly quarantine at least one Kentuckian who attempted to travel.



                                                 5
Case: 2:20-cv-00054-WOB-CJS Doc #: 7-2 Filed: 04/17/20 Page: 6 of 6 - Page ID#: 155




    20. Upon information and belief, multiple Kentuckians in Louisville have been ordered to

        wear ankle monitors to ensure their government-imposed quarantine, even though they

        have not tested positive for COVID-19.

    21. On the same day that the Governor instituted the Travel Ban, he also created the

        “COVID-19 Reporting Hotline” and requested that Kentuckians call it “for complaints

        about non-compliance with coronavirus mandates.”

    22. In the last three days, I went to a gas station and convenience store to see if they were

        open and whether the occupants were practicing appropriate social distancing. I observed

        that people were able to pay cash to the clerk where they were closer than six feet from

        each other. I also observed that more than 10 people could congregate at the store, and

        that people could buy non-essential goods such as lottery tickets.

 Pursuant to 28 U.S.C. §1746, I declare under penalties of perjury under the laws of the United

 States of America that the foregoing Declaration is true and correct to the best of my knowledge

 and belief and that such facts are made based on my personal knowledge.




 Executed on ____4/16/2020____________. ________

                                                      Theodore Joseph Roberts




                                                  6
